                       Case 19-17977-SMG      Doc 121      Filed 04/27/20    Page 1 of 2




         ORDERED in the Southern District of Florida on April 24, 2020.




                                                          Scott M. Grossman, Judge
_____________________________________________________________________________
                                           United States Bankruptcy Court




                               UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  FORT LAUDERDALE DIVISION

         In re:                                            Case No.: 19-17977-SMG


         Brenda Lee Wade-Lester,                           Chapter 13
              Debtor.
                                                  /
              ORDER CONTINUING STATUS CONFERENCE AND REQUIRING
              PARTIES TO ATTEND JUDICIAL SETTLEMENT CONFERENCE

                  This matter came before the Court for a status conference on April 22, 2020,

         upon the Objection and Amended Objection to Claim of MTGLQ Investors, LP (ECF

         Nos. 83 and 110) filed by Debtor Brenda Lee Wade-Lester, who is currently

         proceeding pro se.

                  For the reasons stated on the record and no party in interest having objected,

         it is ORDERED that:

                  1.    The Debtor and MTGLQ Investors, LP are ordered to participate in a


                                                      1
            Case 19-17977-SMG       Doc 121   Filed 04/27/20   Page 2 of 2




judicial settlement conference.

      2.     The parties must contact Christina Romero at 954-769-5774 to schedule

a judicial settlement conference at a mutually agreeable time before the Honorable

Paul G. Hyman, Jr.

      3.     The status conference in this matter is continued to June 24, 2020 at

11:00 a.m. at the United States Courthouse, 299 East Broward Boulevard,

Courtroom 308, Fort Lauderdale, Florida 33301. If hearings have not resumed at the

courthouse, the hearing will be conducted telephonically and all parties must arrange

to appear through CourtSolutions.



                                        ###

Copies furnished to:

Jessica Hicks, Esq.
Brenda Lee Wade-Lester
3519 NW 32 Street
Lauderdale Lakes, FL 33309
Robin R Weiner, Trustee




                                         2
